Judgment reversed on the facts and new trial granted, with costs to the appellants to abide the event. Memorandum: From the evidence in the record, the plaintiff’s *926cause of action appears to be based upon a loan of money made to defendants by plaintiff’s mother for plaintiff as an undisclosed principal. One of the chief issues relates to the amount of repayments made by defendants to plaintiff’s mother. A difference of views as to the theory of plaintiff’s cause of action led to arguments and colloquies upon the trial which so obscured the substantial issue that we feel that the interests of justice require a new trial so that there may be an orderly presentation of the claims of the respective parties. All concur. (The judgment is for plaintiff in an action to recover money loaned.) Present — Sears, P. J., Edgcomb, Crosby, Lewis, and Taylor, JJ.